ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-068, concluding that KENNETH S. THYNE of TOTOWA, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.7(a)(2)(conflict of interest with a client), RPC 1.10(a)(imputation of conflict of interest), and RPC 8.4(d)(eonduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that KENNETH S. THYNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.